Exhibit 10.3

LOGO [g46002img001.jpg]

 

Hewitt Associates LLC

100 Half Day Road

Lincolnshire, IL 60069

Tel (847) 295-5000

Fax (847) 295-7634

 

www.hewitt.com

 

Argentina

Australia

Austria

Belgium

Brazil

Canada

Channel Islands

Chile

China

Czech Republic

France

Germany

Greece

Hong Kong

Hungary

India

Ireland

Italy

Japan

Malaysia

Mauritius

Mexico

Netherlands

Philippines

Poland

Puerto Rico

Singapore

South Africa

South Korea

Spain

Sweden

Switzerland

Thailand

United Kingdom

United States

Venezuela

   May 5, 2008    Private and Confidential    Vince Coppola   

 

 

Dear Vince:

   We are delighted to extend an offer to you to join Hewitt Associates as
Senior Vice President of Global Business Services and Technology. This letter
confirms the terms of our offer:   

•        An annualized base salary of $420,000 on a regular, full-time, exempt
basis with a performance and pay review in December of 2008, and annually
thereafter assuming strong individual performance;

  

•        A one-time sign-on bonus of $100,000, subject to withholding taxes and
paid at the time of your first paycheck. Should you leave Hewitt of your own
choice before 12 months of service, you will be required to repay a prorated
amount of this bonus to Hewitt. For example, if you should leave at 6 months of
employment, you would be asked to repay 50% or $50,000 of the sign-on bonus;

  

•        You will be eligible for a bonus target of 60% of your actual fiscal
year base pay earnings. Any award payout will be based on your individual and
financial results relative to goals established by you and your manager, and
business financial goals. Bonus awards are based on contributions and results
through our fiscal year end, September 30, and are currently planned to be paid
in mid-December 2008. For fiscal 2008 we will guarantee a minimum annual bonus
payout of $65,000 for the partial fiscal year. You must be employed by Hewitt on
the payout date to be eligible to receive an award;

  

•        You will be receiving Hewitt’s standard homeowner Relocation Program.
The benefits under this policy include 2 pre-move, home-finding trips, packing,
unpacking, and transportation of ordinary household goods; reasonable
transportation, meals and lodging en route to your new location; 60 days of
temporary housing; duplicate housing costs; family assistance; tax assistance; a
supplemental allowance equal to one month’s pay, up to a maximum of $10,000;
assistance in selling your home; home sale loss protection; assistance in
purchasing a new home;



--------------------------------------------------------------------------------

LOGO [g46002img001.jpg]

 

  

Mr. Vince Coppola

Page 2

May 5, 2008

  

•        A one-time sign-on equity grant of 10,000 Hewitt stock options. These
options will vest over four years with the first 25% vesting on 9/30/2009 and
25% annually thereafter. This grant would be subject to you accepting this offer
of employment and approval by the Board;

  

•        A sign-on grant of 6,000 Performance Share Units (PSUs). The number of
shares earned is adjusted up or down at the end of the one-year performance
cycle based on Company performance against pretax operating income, direct
revenue, turnover and employee engagement. The PSUs are paid in Restricted Stock
Units upon completion of one-year performance period (“grant”). Beginning
9/30/08, one-third of the RSUs vest each year so that the grant is fully vested
on 9/30/2010. This grant would be subject to you accepting this offer of
employment and approval by the Board.

  

•        Eligibility to participate in ongoing equity awards under our Global
Stock Plan. Currently, grants are made in December of each year. Grant size is
based on level in the organization, your role and individual performance.
Eligibility and plan design is reviewed annually.

  

•        Participation in Hewitt Associates’ Financial Security Plans, including
an annual company Retirement and Savings Plan contribution and a company 401(k)
match;

  

•        Eligibility for severance in accordance with our severance provisions
in place at the time of such an event;

  

•        Eligibility for coverage under our comprehensive benefits programs
described in the enclosed benefits booklet.

  

•        Company travel as outlined in our travel policy.

  

This role positions you as a leader in the company and a member of the Hewitt
Leadership Group (HLG).

As a member of the HLG, you will:

  

•        Participate in our Executive Benefits Plan which consists of the
following:

  

•        27 days of vacation/personal time annually;

  

•        An additional five-week vacation splash after five years of service and
every five years thereafter;



--------------------------------------------------------------------------------

LOGO [g46002img001.jpg]

 

  

Mr. Vince Coppola

Page 3

May 5, 2008

  

•        A voluntary Deferral Plan for base pay and annual incentive; and

  

•        A Defined Contribution Restoration Plan which provides for the company
retirement contribution and company 401(k) match above any qualified limits.

  

•        Be subject to Hewitt’s stock ownership guidelines. These guidelines
reinforce our long-standing principle of ownership by requiring a minimum level
of stock holdings among individuals in leadership roles. You will have up to
five years from your hire date to meet these guidelines;

  

•        Be required to abide by Hewitt’s non-compete agreement. Enclosed is a
copy of Hewitt’s Confidentiality Agreement for your review. Please call us if
you have any questions about its meaning.

   Subject to Board approval, you will participate in our Change-in Control
Executive Severance Plan.    This offer is contingent upon Hewitt receiving
completed and satisfactory background and reference checks, including our review
of an investigative consumer report.    We recognize that you retain the option,
as does Hewitt, of ending your employment with the company at any time, with or
without notice and with or without cause. As such, your employment with Hewitt
is at-will and neither this letter, nor any other oral or written
representations may be considered a contract for any specific period of time.   
Your first day of employment will be May 19, 2008. We will contact you with
further details and logistics once you have accepted our offer. In addition, our
head of Global Corporate Relations, Julie MacDonald, will be contacting you to
discuss communication of your new role.    Vince, we look forward to a positive
response. If there is any additional information you need to make your decision,
please feel free to contact me.    Sincerely,    Hewitt Associates LLC    Russ
Fradin, CEO



--------------------------------------------------------------------------------

LOGO [g46002img001.jpg]

 

  

Mr. Vince Coppola

Page 4

May 5, 2008

   Enclosure    cc: Tracy Keogh    Hewitt Associates    Accepted by: /s/ Vince
Coppola    Date: 5/15/08